Citation Nr: 1754653	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for psychosis for the purposes of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from February 1989 to February 1993 and March 2001 to March 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claims currently on appeal.  

The Board previously remanded the issues on appeal in May 2014 and June 2016 for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary to adjudicate the issues on appeal.  In June 2016, the Board requested an addendum opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  In the March 2011 VA examination, the examiner determined that the Veteran's major depressive disorder was at least as likely as not related to service; however no rationale for this opinion was provided.  As a result, the Board determined that the opinion was insufficient for adjudicative purposes.  

The supplementary opinion in the May 2017 VA examination report is also inadequate as it does not provide a sufficient rationale for adjudication, and does not address lay evidence of record regarding onset of symptoms.  The examiner denied a nexus between the Veteran's acquired psychiatric disorder and service, in part, because two VA Medical Center records from December 2007 and January 2008 denied depression.  However, the Veteran sought ongoing treatment for an acquired psychiatric disorder, alternatively diagnosed as an adjustment or mood disorder and depression, beginning in February 2009.  The Veteran reported in March 2009 that he experienced nightmares and memories of dead bodies in Iraq.  He regularly attended depression group therapy with other veterans.  In March 2014, the Veteran reported hearing voices related to his military experience.  The examiner also dismissed a nexus between the Veteran's acquired psychiatric disorder and service due to a lack of in-service treatment for depression.  However, the Veteran reported that he sought treatment for anger management at Fort Bliss around spring 2003.  While the records could not be obtained, the examiner did not consider the Veteran's lay report of such treatment.  

In light of these omissions, the May 2017 VA examination report did not provide a sufficient rationale for adjudicative purposes.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new medical opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's acquired psychiatric disorder, to include PTSD and depressive disorder since July 2014.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, obtain a medical opinion regarding the current nature and etiology of the Veteran's acquired psychiatric disorder.  If possible, use a new examiner that has not previously evaluated the Veteran.  A new examination may be ordered if the examiner deems it necessary.  The examiner should review the entire claims file, with particular attention to any lay statements as to etiology and symptoms experienced (including reports of treatment during military service).  The examiner should specifically address the Veteran's lay report of treatment in-service.  The examiner should advance an opinion as to the following:

(a)  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service;  

(b)  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified acquired psychiatric disorder was either caused by or aggravated by a service-connected disability, to include pain caused by a service-connected disability?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




